Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 1 of 26



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION


 JARNISE BARBOUR TAYLOR, individually                     Case No.:
 and on behalf of all others similarly situated,
                                                          COLLECTIVE ACTION
        Plaintiff,

 v.                                                       COMPLAINT FOR DAMAGES
                                                          1. Failure to Pay Minimum Wages,
 THE SET ENTERPRISES, INC. dba
                                                             29 U.S.C. § 206;
 CHEETAH HALLANDALE, a Florida
                                                          2. Failure to Pay Overtime Wages,
 Corporation; 100 ANSIN BLVD PROPERTY,
                                                             29 U.S.C. § 207;
 LLC, a Florida Limited Liability Company;
                                                          3. Illegal Kickbacks, 29 C.F.R. §
 JULIE RODRIGUEZ, an individual; JOSE
                                                             531.35; and
 RODRIGUEZ, an individual; and DOES 1
                                                          4. Unlawful Taking of Tips,
 through 10, inclusive,
                                                             29 U.S.C. § 203
        Defendants.
                                                          DEMAND FOR JURY TRIAL
                                                   /



        Plaintiff Jarnise Barbour Taylor (“Plaintiff”), individually and on behalf of all others

 similarly situated, alleges the following upon information and belief, based upon investigation of

 counsel, published reports, and personal knowledge:

 I.     NATURE OF THE ACTION

        1.       Plaintiff alleges causes of action against defendants THE SET ENTERPRISES,

 INC. dba CHEETAH HALLANDALE, a Florida Corporation, 100 ANSIN BLVD PROPERTY,

 LLC, a Florida Limited Liability Company, JULIE RODRIGUEZ, an individual, JOSE

 RODRIGUEZ, an individual, and DOES 1 through 10, inclusive, (collectively, “Defendants” or

 “Cheetah”) for damages due to Defendants evading the mandatory minimum wage and overtime

 provisions of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.(“FLSA”), illegally

 absconding with Plaintiff’s tips and demanding illegal kickbacks including in the form of

 “House Fees”.

 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 1 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 2 of 26




        2.      These causes of action arise from Defendants’ willful actions while Plaintiff was

 employed by Defendants for approximately three years, until late 2019. During her time being

 employed by Defendants, Plaintiff was denied minimum wage payments and denied overtime as

 part of Defendants’ scheme to classify Plaintiff and other dancers/entertainers as “independent

 contractors.” As the Department of Labor explained in a recent Administrative Interpretation:

             Misclassification of employees as independent contractors is found in an
             increasing number of workplaces in the United States, in part reflecting
             larger restructuring of business organizations. When employers
             improperly classify employees as independent contractors, the employees
             may not receive important workplace protections such as the minimum
             wage, overtime compensation, unemployment insurance, and workers’
             compensation. Misclassification also results in lower tax revenues for
             government and an uneven playing field for employers who properly
             classify their workers. Although independent contracting relationships
             can be advantageous for workers and businesses, some employees may
             be intentionally misclassified as a means to cut costs and avoid compliance
             with labor laws. 1


 As alleged in more detail below, that is exactly what Defendants are doing in this case.

        3.      Plaintiff worked at Defendants’ principal place of business located at 100 Ansin

 Boulevard, Hallandale Beach, Florida 33009.

        4.      Cheetah failed to pay Plaintiff minimum wages and overtime wages for all hours

 worked in violation of 29 U.S.C. §§ 206 and 207 of the FLSA.

        5.      Defendants’ conduct violates the FLSA, which requires non-exempt employees

 to be compensated for their overtime work at a rate of one and one-half (1 ½) times their regular

 rate of pay. See 29 U.S.C. § 207(a).

        6.      Furthermore, Defendants’ practice of failing to pay tipped employees pursuant to

 29 U.S.C. § 203(m), violates the FLSA’s minimum wage provision. See 29 U.S.C. § 206.

        7.      Plaintiff brings a collective action to recover the unpaid overtime compensation

 1
     See DOL Admin. Interp. No. 2015-1, available at
     http://www.dol.gov/whd/workers/Misclassification/AI- 2015_1.pdf.
 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 2 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 3 of 26




 and minimum wage owed to her individually and on behalf of all other similarly situated

 employees, current and former, of Defendants. Members of the Collective Action are hereinafter

 referred to as “FLSA Class Members.”

         8.       As a result of Defendants’ violations, Plaintiff and the FLSA Class Members

 seek to recover double damages for failure to pay minimum wage, overtime liquidated damages,

 interest, and attorneys’ fees.

 II.     PARTIES

         9.       At all times relevant, Plaintiff was an individual adult resident of the State of

 Florida. Furthermore, Plaintiff was employed by Defendants and qualifies as an “employee” of

 Defendants as defined by the FLSA, 29 U.S.C. § 203(e)(1). Her consent to this action is

 attached hereto as Exhibit 1.

         10.      The FLSA Class Members are all current and former exotic dancers who worked

 at Cheetah located at 100 Ansin Boulevard, Hallandale Beach, Florida 33009 at any time

 starting three (3) years before this Complaint was filed, up to the present.

         11.      Defendant THE SET ENTERPRISES, INC. dba CHEETAH HALLANDALE

 (“The Set”) is a Florida Corporation with its principal place of business located at 100 Ansin

 Boulevard, Hallandale Beach, Florida 33009. At all times mentioned herein, The Set was an

 “employer” or “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). The Set

 may be served via its agent for service of process, Ricardo Rodriguez, 497 NW 31st Avenue,

 Pompano Beach, Florida 33069.

         12.      Defendant 100 ANSIN BLVD PROPERTY, LLC (“100 Ansin”) is a Florida

 Limited Liability Company with its principal place of business located at 5527 Woodland Lane,

 Fort Lauderdale, Florida 33312. At all times mentioned herein, 100 Ansin was an “employer” or

 “joint employer” as defined by the FLSA, 29 U.S.C. § 203(d) and (g). 100 Ansin may be served

 via its agent for service of process, Ricardo Rodriguez, 497 NW 31st Avenue, Pompano Beach,

 Florida 33069.


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 3 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 4 of 26




         13.    Defendant JULIE RODRIGUEZ was/is one of the main manager(s)/owner(s)

 who executed the policies regarding payment to dancers and management of dancers, including

 Plaintiff.

         14.    Defendant JOSE RODRIGUEZ was/is one of the main manager(s)/owner(s) who

 executed the policies regarding payment to dancers and management of dancers, including

 Plaintiff.

         15.    Defendants Julie Rodriguez and Jose Rodriguez acted directly or indirectly on

 behalf of Cheetah, and, at all times mentioned herein were “employer(s)” or “joint employer(s)”

 of Plaintiff within the meaning of the FLSA. They exerted operational and management control

 over Cheetah, including day to day management. They were, and are, frequently present at,

 owned, directed, controlled and managed the operations at Cheetah. They also controlled the

 nature, pay structure, and employment relationship of Plaintiff and the FLSA Class Members.

 Julie Rodriguez and Jose Rodriguez had at all times relevant to this lawsuit, the authority to hire

 and fire employees at Cheetah, the authority to direct and supervise the work of employees, the

 authority to sign on the business’ checking accounts, including payroll accounts, and the

 authority to make decisions regarding employee compensation and capital expenditures.

 Additionally, they were responsible for the day-to-day affairs of Cheetah. In particular, they

 were responsible for determining whether Cheetah complied with the FLSA.

         16.    DOE MANAGERS 1-10 are the managers/owners who control the policies and

 enforce the policies related to employment at Cheetah.

         17.    The true names, capacities or involvement, whether individual, corporate,

 governmental or associate, of the Defendants named herein as DOES 1 through 10, inclusive are

 unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays

 for leave to amend this Complaint to show their true names and capacities when the same have

 been finally determined. Plaintiff is informed and believes, and upon such information and belief

 alleges thereon, that each of the Defendants designated herein as DOE is negligently,


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 4 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 5 of 26




 intentionally, strictly liable or otherwise legally responsible in some manner for the events and

 happenings herein referred to, and negligently, strictly liable intentionally or otherwise caused

 injury and damages proximately thereby to Plaintiff, as is hereinafter alleged.

        18.     At all material times, Defendants have been an enterprise in commerce or in the

 production of goods for commerce within the meaning of 29 U.S.C. § 203(r)(1) of the FLSA

 because they have had employees at their club engaged in commerce, which has travelled in

 interstate commerce. Moreover, because of Defendants’ interrelated activities, they function in

 interstate commerce. 29 U.S.C. § 203(s)(1).

        19.     Furthermore, Defendants have had, and continue to have, an annual gross

 business volume in excess of the statutory standard.

        20.     At all material times during the three (3) years prior to the filing of this action,

 Defendants categorized all dancers/entertainers employed at Cheetah as “independent

 contractors” and have failed and refused to pay wages or compensation to such

 dancers/entertainers. Plaintiff was an individual employee who engaged in commerce or in the

 production of goods for commerce as required by 29 U.S.C. §§ 206-207.

        21.     Plaintiff is informed and believes that, at all relevant times herein, Defendants

 engaged in the acts alleged herein and/or condoned, permitted, authorized, and/or ratified the

 conduct of its employees and agents, and other Defendants and are vicariously or strictly liable

 for the wrongful conduct of its employees and agents as alleged herein.

        22.     Plaintiff is informed and believes, and on that basis alleges that, each of the

 Defendants acted, in all respects pertinent to this action, as the agent or employee of each other,

 and carried out a joint scheme, business plan, or policy in all respect thereto and, therefore, the

 acts of each of these Defendants are legally attributable to the other Defendants, and that these

 Defendants, in all respects, acted as employers and/or joint employers of Plaintiff in that each of

 them exercised control over her wage payments and control over her duties.

 ///


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 5 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 6 of 26




        23.     Plaintiff is informed and believes, and on that basis alleges that, at all relevant

 times, each and every Defendant has been the agent, employee, representative, servant, master,

 employer, owner, agent, joint venture, and alter ego of each of the other and each was acting

 within the course and scope of his or her ownership, agency, service, joint venture and

 employment.

        24.     At all times mentioned herein, each and every Defendant was the successor of the

 other and each assumes the responsibility for the acts and omissions of all other Defendants.

 III.   VENUE AND JURISDICTION
        25.     This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

 § 1331 because this action arises under the FLSA, 29 U.S.C. §§ 201, et seq.

        26.     Venue is proper in this District because all or a substantial portion of the events

 forming the basis of this action occurred in this District. Defendants’ club is located in this

 District and Plaintiff worked in this District.

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///

 ///


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 6 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 7 of 26




 IV.    ALLEGATIONS COMMON TO ALL CAUSES OF ACTION

                                   (AGAINST ALL DEFENDANTS)

        A.      FACTUAL ALLEGATIONS

        27.     Defendants operate adult-oriented entertainment facilities located at 100 Ansin

 Boulevard, Hallandale Beach, Florida 33009.




                                (Figure 1 – The Cheetah Hallandale)

        28.     At all times mentioned herein, Defendants were “employer(s)” or “joint

 employer(s)” of Plaintiff.

        29.     At all times during the three (3) years prior to the filing of the instant action,

 Defendants categorized all dancers/entertainers employed by Defendants as “independent

 contractors” and have failed and refused to pay wages to such dancers.

 ///


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                    PAGE 7 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 8 of 26




        30.      At all times relevant to this action, Defendants exercised a great deal of

 operational and management control over the subject clubs, particularly in the areas of terms

 and conditions of employment applicable to dancers and entertainers.

        31.      Plaintiff began working as a dancer for Defendants approximately three years

 ago through approximately late 2019.

        32.      The primary duty of an entertainer is to dance and entertain customers, and give

 them a good experience. Specifically, an entertainer performs stage and table dances, and

 entertains customers on an hourly basis.

        33.      Stated differently, entertainers dance on stage, perform table dances, and

 entertain customers in VIP rooms, all while nude or semi-nude.

        34.      Plaintiff worked and performed at the adult-oriented entertainment facility

 multiple shifts per week. Plaintiff was an integral part of Defendants’ business which operated

 solely as an adult-oriented entertainment facility featuring nude or semi-nude female

 entertainers.

        35.      Defendants did not pay entertainers on an hourly basis.

        36.      Defendants exercised significant control over Plaintiff during her shifts and

 would demand that Plaintiff stay until late in the morning if she worked.

        37.      Defendants set prices for all VIP performances.

        38.      Defendants set the daily cover charge for customers to enter the facility and had

 complete control over which customers were allowed in the facility.

        39.      Defendants controlled music for Plaintiff’s performances.

        40.      Defendants controlled the means and manner in which Plaintiff could perform.

        41.      Defendants placed Plaintiff on a schedule.

        42.      Defendants had the authority to suspend, fine, fire, or otherwise discipline

 entertainers for non-compliance with their rules regarding dancing.

        43.      Defendants actually suspended, fined, fired, or otherwise disciplined entertainers


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 8 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 9 of 26




 for non-compliance with their rules regarding dancing.

        44.       Although Defendants allowed entertainers to choose their own costumes,

 Defendants reserved the right to decide what a particular entertainer was allowed to wear on the

 premises. In order to comply with Cheetah’s dress and appearance standards, Plaintiff typically

 expended approximately one (1) hour of time each shift getting ready for work without being

 paid any wages for such time getting ready.

        45.       Plaintiff was compensated exclusively through tips from Defendants’ customers.

 That is, Defendants did not pay Plaintiff whatsoever for any hours worked at their

 establishment.

        46.       Defendants also required Plaintiff to share her tips with Defendants, and other

 non-service employees who do not customarily receive tips, including the managers, disc

 jockeys, and the bouncers.

        47.       Defendants are in violation of the FLSA’s tipped-employee compensation

 provision, 29 U.S.C. § 203(m), which requires employers to pay a tipped employee a minimum

 of $2.13 per hour. Defendants also violated 29 U.S.C. § 203(m) when they failed to notify

 Plaintiff about the tip credit allowance (including the amount to be credited) before the credit

 was utilized. That is, Defendants’ exotic dancers were never made aware of how the tip credit

 allowance worked or what the amounts to be credited were. Furthermore, Defendants violated

 29 U.S.C. § 203(m) because they did not allow Plaintiff to retain all of her tips and instead

 required that she divide her tips amongst other employees who do not customarily and regularly

 receive tips. Because Defendants violated the tip-pool law, Defendants lose the right to take a

 credit toward minimum wage.

        48.       Defendants exercised significant control over Plaintiff through written and

 unwritten policies and procedures. Defendants had visibly posted in the employees’ locker room

 the written employee rules for late arrivals and early leaves and the corresponding fees for

 which performers would be responsible.


 COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 9 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 10 of 26




           49.   Cheetah provided and paid for all advertising and marketing efforts undertaken

  on behalf of Cheetah.

           50.   Cheetah paid for the buildings used by Cheetah maintenance of the facilities, the

  sound systems, stages, lights, beverages and inventory used at the facilities.

           51.   Defendants made all hiring decisions regarding wait staff, security, entertainers,

  managerial and all other employees on the premises.

           52.   Cheetah’s opportunity for profit and loss far exceeded Plaintiff’s opportunity for

  profit and loss from work at Cheetah.

           53.   Nude dancing is an integral part of Cheetah’s operations. Cheetah’s advertising

  and logo prominently displays nude dancing for its customers. Cheetah is well known as a “strip

  club.”

           54.   Cheetah needs entertainers to successfully and profitably operate the Cheetah

  business model.

           55.   The position of entertainer requires no managerial skill of others.

           56.   The position of entertainer requires little other skill or education, formal or

  otherwise.

           57.   The only requirements to become an entertainer at Cheetah are “physical

  attributes” and the ability to dance seductively. Plaintiff did not have a formal interview but

  instead was glanced over “up and down” and participated in a brief audition by the manager

  before being offered an employment opportunity. The amount of skill required is more akin to

  an employment position than that of a typical independent contractor. Defendants do not require

  prior experience as an entertainer or any formal dance training as a job condition or prerequisite

  to employment. Defendants do not require the submission of an application or a resume as part

  of the hiring process. In fact, Plaintiff has little or no formal dance training and experience

  before auditioning to dance at Cheetah.

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 10 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 11 of 26




          58.     Defendants failed to maintain records of wages, fines, fees, tips and gratuities

  and/or service charges paid or received by entertainers.

          59.     Plaintiff was not paid an hourly minimum wage or any hourly wage or salary

  despite being present at Defendants’ facility and required to work and entertain its customers at

  any time during an eight-plus (8+) hour work shift.

          60.     Plaintiff was not paid overtime wages at one-and-a-half (1½) times the regular

  minimum wage rate for any hours worked despite being present at Defendants’ facility and

  required to work and entertain its customers for longer than eight (8) hours per shift.

          61.     Plaintiff was not paid an hourly minimum wage for the typical one (1) hour of

  time expended prior to each shift to get ready for work, including applying makeup and hair,

  and to comply with Defendants’ dress and appearance standards. Plaintiff estimates that she

  spent approximately five hundred U.S. Dollars ($500.00) annually on makeup, hair-related

  expenses and outfits.

          62.     Plaintiff was not paid an hourly minimum wage for the time she was required to

  wait at Cheetah until the premises and the parking lot were cleared of customers.

          63.     The FLSA Class Members had the same pay structure and were under the same

  controls as Plaintiff.

          64.     Plaintiff and FLSA Class Members would work over forty (40) hours in some

  weeks each worked for Defendants.

          65.     Defendants have never paid Plaintiff and the FLSA Class Members any amount

  as wages whatsoever, and have instead unlawfully required Plaintiff and FLSA Class Members

  to pay them for the privilege of working.

          66.     The only source of monies received by Plaintiff (and the class she seeks to

  represent) relative to her employment with Defendants came in the form of gratuities received

  directly from customers, a portion of which Plaintiff and the FLSA Class Members were

  required to pay to Defendants.


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                   PAGE 11 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 12 of 26




         67.     Although Plaintiff and the FLSA Class Members are required to and do in fact

  frequently work more than forty (40) hours per workweek, they are not compensated at the

  FLSA mandated time-and-a-half rate for hours in excess of forty (40) per workweek. In fact,

  they receive no compensation whatsoever from Defendants and thus, Defendants violate the

  minimum wage requirement of FLSA. See 29 U.S.C. § 206.

         68.     Defendants’ method of paying Plaintiff in violation of the FLSA was willful and

  was not based on a good faith and reasonable belief that its conduct complied with the FLSA.

  Defendants misclassified Plaintiff with the sole intent to avoid paying her in accordance to the

  FLSA; the fees and fines described herein constitute unlawful “kickbacks” to the employer

  within the meaning of the FLSA, and Plaintiffs are entitled to restitution of such fines and fees.

         69.     Plaintiff and FLSA Class Members who worked at Cheetah performed precisely

  the same job duties - dancing and entertaining at Cheetah.

         70.     Plaintiff and FLSA Class Members who worked at Cheetah during the applicable

  limitations period(s) were subject to the same work rules established by the Defendants as

  identified above.

         71.     Plaintiff and FLSA Class Members at Cheetah were subject to the terms and

  conditions of employment and the same degree of control, direction, supervision, promotion and

  investment imposed or performed by Defendants.

         72.     Plaintiff and FLSA Class Members at Cheetah during the applicable limitations

  period(s) were subject to the same across-the-board, uniformly applied corporate policy

  mandated by Defendants.

         73.     Plaintiff and the FLSA Class Members at Cheetah, during the applicable

  limitations period, were subject to the same fees and fines imposed by Defendants.

         74.     Defendants required Plaintiff to pay fees to Defendants and other Cheetah

  employees, including but not limited to house moms, DJs, bartenders, and doormen.

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 12 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 13 of 26




          75.    Defendants required Plaintiff to pay fees to Defendants and other Cheetah

  employees for reasons other than the pooling of tips among employees who customarily and

  regularly received tips.

          76.    As a result of Defendants’ across-the-board, standard operating procedure of

  mischaracterizing dancers/entertainers as “independent contractors” and their consequent failure

  to pay any wages or compensation whatsoever, it is a certainly that numerous other current and

  former dancers and entertainers who worked at Cheetah during the applicable limitations period

  would elect to participate in this action if provided notice of same.

          77.    Upon information and belief, more than one hundred (100) dancers and

  entertainers have worked at Cheetah during the three (3) to five (5) years prior to the filing of

  this action.

          78.    Plaintiff is “similarly situated” to the 29 U.S.C. § 216(b) class of persons she

  seeks to represent, and will adequately represent the interests of the class.

          79.    Plaintiff has hired Counsel experienced in class actions and in collective actions

  under 29 U.S.C. § 216(b) who will adequately represent the class.

          80.    Defendants failed to keep records of tips, gratuities and/or service charges paid to

  Plaintiff or any other entertainer and failed to maintain and furnish wage statements to Plaintiff.

          81.    Federal law mandates that an employer is required to keep for three (3) years all

  payroll records and other records containing, among other things, the following information:

          a.     The time of day and day of week on which the employees’ work week begins;

          b.     The regular hourly rate of pay for any workweek in which overtime compensation

                 is due under section 7(a) of the FLSA;

          c.     An explanation of the basis of pay by indicating the monetary amount paid on a

                 per hour, per day, per week, or other basis;

          d.     The amount and nature of each payment which, pursuant to section 7(e) of the

                 FLSA, is excluded from the “regular rate”;


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 13 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 14 of 26




         e.      The hours worked each workday and total hours worked each workweek;

         f.      The total daily or weekly straight time earnings or wages due for hours worked

                 during the workday or workweek, exclusive of premium overtime compensation;

         g.      The total premium for overtime hours. This amount excludes the straight-time

                 earnings for overtime hours recorded under this section;

         h.      The total additions to or deductions from wages paid each pay period including

                 employee purchase orders or wage assignments;

         i.      The dates, amounts, and nature of the items which make up the total additions and

                 deductions;

         j.      The total wages paid each pay period; and

         k.      The date of payment and the pay period covered by payment.

  29 C.F.R. 516.2, 516.5.

         82.     Defendants have not complied with federal law and have failed to maintain such

  records with respect to Plaintiff and the FLSA Class Members. Because Defendants’ records are

  inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet their burden

  under the FLSA by proving that they, in fact, performed work for which they were improperly

  compensated, and produce sufficient evidence to show the amount and extent of their work “as a

  matter of a just and reasonable inference.” See, e.g., Anderson v. Mt. Clemens Pottery Co., 328

  U.S. 680, 687 (1946). Plaintiff seeks to put Defendants on notice that she intends to rely on

  Anderson to provide the extent of her unpaid work.

         B.      INDIVIDUAL LIABILITY UNDER THE FLSA

         83.     In Lamonica v. Safe Hurricane Shutters, Inc., the U.S. Court of Appeals for the

  Eleventh Circuit held that individuals can be liable for FLSA violations under an expansive

  interpretation of “employer” for directors and officers. Lamonica v. Safe Hurricane Shutters,

  Inc., 711 F.3d 1299 (11th Cir. 2013). The FLSA defines “employer” as “any person acting

  directly or indirectly in the interest of an employer in relation to an employee.” 29 U.S.C. §


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 14 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 15 of 26




  203(d). The Ninth Circuit stated that the definition of “employer” under FLSA is not limited by

  the common law concept of “employer” but “is to be given an expansive interpretation in order

  to effectuate the FLSA’s broad remedial purposes.”

          84.    Where an individual exercises “control over the nature and structure of the

  employment relationship,” or “economic control” over the relationship, that individual is an

  employer within the meaning of the FLSA, and is subject to liability. Lambert v. Ackerley 180

  F.3d 997 (9th Cir. 1999). Factors related to “economic control,” which included ownership

  interest, operational control of significant aspects of the day-to-day functions, the power to hire

  and fire employees, determine salaries, and the responsibility to maintain employment records.

          85.    Defendants Julie Rodriguez and Jose Rodriguez were individually liable for

  failing to pay Plaintiff her wages. The actual identities of DOE Managers 1-10 are unknown at

  this time.
  V.      COLLECTIVE ACTION ALLEGATIONS

          86.    Plaintiff hereby incorporates by reference and re-alleges each and every

  allegation set forth in each and every preceding paragraph as though fully set forth herein.

          87.    Plaintiff brings this action as an FLSA collective action pursuant to 29 U.S.C.

  § 216(b) on behalf of all persons who were or are employed by Defendants as exotic

  dancers/entertainers at any time during the three (3) years prior to the commencement of this

  action to present.

          88.    Plaintiff has actual knowledge that FLSA Class Members have also been denied

  overtime pay for hours worked over forty (40) hours per workweek and have been denied pay at

  the federally mandated minimum wage rate. That is, Plaintiff worked with other

  dancers/entertainers at Cheetah. As such, she has firsthand personal knowledge of the same pay

  violations throughout Defendants’ club. Furthermore, other exotic dancers/entertainers at

  Defendants’ club have shared with her similar pay violation experiences as those described in

  this Complaint.


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 15 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 16 of 26




          89.      Other employees similarly situated to Plaintiff work or have worked at Cheetah

  but were not paid overtime at the rate of one and one-half (1 ½) their regular rate when those

  hours exceeded forty (40) hours per workweek. Furthermore, these same employees were

  denied pay at the federally mandated minimum wage rate.

          90.      Although Defendants permitted and/or required the FLSA Class Members to

  work in excess of forty (40) hours per workweek, Defendants have denied them full

  compensation for their hours worked over forty (40). Defendants have also denied them full

  compensation at the federally mandated minimum wage rate.

          91.      FLSA Class Members perform or have performed the same or similar work as

  the Plaintiff.

          92.      FLSA Class Members regularly work or have worked in excess of forty (40)

  hours during a workweek.

          93.      FLSA Class Members regularly work or have worked and did not receive

  minimum wage.

          94.      FLSA Class Members are not exempt from receiving overtime and/or pay at the

  federally mandated minimum wage rate under the FLSA.

          95.      As such, FLSA Class Members are similar to Plaintiff in terms of job duties, pay

  structure, misclassification as independent contractors and/or the denial of overtime and

  minimum wage.

          96.      Defendants’ failure to pay overtime compensation and hours worked at the

  minimum wage rate required by the FLSA results from generally applicable policies or

  practices, and does not depend on the personal circumstances of the FLSA Class Members.

          97.      The experiences of Plaintiff, with respect to her pay, are typical of the

  experiences of the FLSA Class Members.

          98.      The specific job titles or precise job responsibilities of each FLSA Class Member

  does not prevent collective treatment.


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 16 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 17 of 26




         99.     All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to overtime compensation for hours worked in excess of forty (40) during a workweek.

         100.    All FLSA Class Members, irrespective of their particular job requirements, are

  entitled to compensation for hours worked at the federally mandated minimum wage rate.

         101.    Although the exact number of damages may vary among FLSA Class Members,

  the damages for the FLSA Class Members can be easily calculated by a simple formula. The

  claims of all FLSA Class Members arise from a common nucleus of facts. Liability is based on

  a systematic course of wrongful conduct by the Defendant that caused harm to all FLSA Class

  Members.

         102.    As such, Plaintiff brings her FLSA claims as a collective action on behalf of the

  following class:

             All of Defendants’ current and former exotic dancers/entertainers who

             worked at the Cheetah location in Hallandale Beach, Florida at any

             time starting three years before this Complaint was filed.
  VI.    CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

               FAILURE TO PAY MINIMUM WAGE PURSUANT TO FLSA, 29 U.S.C. § 206

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         103.    Plaintiff hereby incorporates by reference and re-alleges each and every

  allegation set forth in each and every preceding paragraph as though fully set forth herein.

         104.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

         105.    Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars ($500,000).

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                               PAGE 17 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 18 of 26




          106.     Defendants failed to pay Plaintiff the minimum wage in violation of 29 U.S.C. §

  206.

          107.     Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the minimum wage under the FLSA.

          108.     Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were illegal.

          109.     Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, minimum wage compensation and an equal amount in the form of liquidated

  damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

  pursuant to 29 U.S.C. § 216(b).
                                    SECOND CAUSE OF ACTION

             FAILURE TO PAY OVERTIME WAGES PURSUANT TO FLSA, 29 U.S.C. § 207

         (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

          110.     Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

          111.     Each Defendant is an “employer” or “joint employer” of Plaintiff within the

  meaning of the FLSA, 29 U.S.C. § 203(d).

          112.     Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

          113.     Defendants operate an enterprise engaged in commerce within the meaning of the

  FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because its

  annual gross volume of sales made is more than five hundred thousand U.S. Dollars

  ($500,000.00).

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 18 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 19 of 26




         114.    Defendants failed to pay Plaintiff the applicable overtime wage for each hour in

  excess of forty (40) during each workweek in which she worked in violation of 29 U.S.C. § 207.

         115.    Based upon the conduct alleged herein, Defendants knowingly, intentionally and

  willfully violated the FLSA by not paying Plaintiff the overtime wage required under the FLSA.

         116.    Throughout the relevant period of this lawsuit, there is no evidence that

  Defendants’ conduct that gave rise to this action was in good faith and based on reasonable

  grounds. In fact, Defendants continued to violate the FLSA long after it learned that its

  misclassification scheme and compensation policies were unlawful.

         117.    Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from

  Defendants, overtime wage compensation and an equal amount in the form of liquidated

  damages, as well as reasonable attorneys’ fees and costs of the action, including interest,

  pursuant to 29 U.S.C. § 216(b).
                                     THIRD CAUSE OF ACTION

                              ILLEGAL KICKBACKS, 29 C.F.R. § 531.35

        (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         118.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

         119.    Defendants required Plaintiff to pay monetary fees to Defendants and other

  Cheetah employees who did not work in positions that are customarily and regularly tipped, in

  violation of 29 U.S.C. § 203(m).

         120.    Defendants’ requirement that Plaintiff pay fees to Defendants and other Cheetah

  employees violated the “free and clear” requirement of 29 C.F.R. § 531.35.

         121.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35 as alleged above, they were not entitled to utilize the FLSA’s tip-credit provision with

  respect to Plaintiff’s wages.

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 19 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 20 of 26




         122.    Because Defendants violated the “free and clear” requirement of 29 C.F.R. §

  531.35, all monetary fees imposed on Plaintiff are classified as illegal kickbacks.

         123.    Plaintiff is entitled to recover from Defendants all fees that Defendants required

  Plaintiff to pay in order to work at Cheetah, involving but not limited to house fees and tip

  sharing.

                                  FOURTH CAUSE OF ACTION

             UNLAWFUL TAKING OF TIPS IN VIOLATION OF THE FLSA, 29 U.S.C. § 203

       (By Plaintiff Individually and on Behalf of the Collective Against All Defendants)

         124.    Plaintiff hereby incorporates by reference and re-alleges each and every allegation

  set forth in each and every preceding paragraph as though fully set forth herein.

         125.    Plaintiff customarily and regularly received more than thirty U.S. Dollars

  ($30.00) a month in tips and therefore is a tipped employee as defined in the FLSA, 29 U.S.C. §

  203(t), see also 29 C.F.R. § 531.50.

         126.    At all relevant times, each Defendants were “employer(s)” or “joint employer(s)”

  of Plaintiff within the meaning of the FLSA, 29 U.S.C. § 203(d).

         127.    Defendants are engaged in “commerce” and/or in the production of “goods” for

  “commerce” as those terms are defined in the FLSA.

         128.    Defendants operate an enterprise engaged in commerce within the meaning for

  the FLSA, 29 U.S.C. § 203(s)(1), because it has employees engaged in commerce, and because

  its annual gross volume of sales made is more than five hundred thousand U.S. Dollars

  ($500,000).

         129.    Under TIPA:


         [a]n employer may not keep tips received by its employees for any purpose
  including allowing managers or supervisors to keep any portion of employees’ tips,
  regardless of whether or not it takes a tip credit.

         29 U.S.C. § 203.

  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                PAGE 20 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 21 of 26




         130.    Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to management, house moms, disc

  jockeys, and floor men in violation of TIPA.

         131.    Defendants required Plaintiff to participate in an illegal tip pool, which included

  employees who do not customarily and regularly receive tips, and do not have more than a de

  minimis, if any, interaction with customer leaving the tips (such as the Club DJ, security, and

  management). See U.S. Dep’t of Labor, Wage and Hour Division, “Fact Sheet # 15: Tipped

  employees under the Fair Labor Standards Act (FLSA).”

         132.    The contribution Defendants required Plaintiff to make after each shift was

  arbitrary and capricious and distribution was not agreed to by Plaintiff other dancers; but rather,

  was imposed upon Plaintiff and other dancers.

         133.    By requiring Plaintiff to pool her tips with club management, including the

  individual Defendants named herein, Defendants “retained” a portion of the tips received by

  Plaintiff in violation of the FLSA.

         134.    Defendants did not make any effort, let alone a “good faith” effort, to comply

  with the FLSA as it relates to compensation owed to Plaintiff.

         135.    At the time of their illegal conduct, Defendants knew or showed reckless

  disregard that the tip-pool which they required Plaintiff to contribute included non-tipped

  employees and, therefore, was statutorily illegal. In spite of this, Defendants willfully failed and

  refused to pay Plaintiff the proper amount of the tips to which she was entitled.

         136.    Defendants’ willful failure and refusal to pay Plaintiff the tips she earned violates

  the FLSA.

  ///

  ///

  ///

  ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                 PAGE 21 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 22 of 26




         137.        Defendants kept a portion of tips paid to Plaintiff by Defendants’ customers in the

  form of fees, fines, mandatory charges and other payments to management, house moms, disc

  jockeys, and door men in violation of TIPA.

         138.        As a result of the acts and omissions of the Defendants as alleged herein, and

  pursuant to 29 U.S.C. §§ 216(b) and 260, Plaintiff is entitled to damages in the form of all

  misappropriated tips, plus interest; as liquated damages, an amount equal to all misappropriated

  tips, mandatory attorneys’ fees, costs, and expenses.

                                          PRAYER FOR RELIEF
  WHEREFORE, Plaintiff requests of this Court the following relief:

               1.       For compensatory damages according to proof at trial of at least $100,000;

               2.       For special damages according to proof at trial;

               3.       For restitution of unpaid monies;

               4.       For attorneys’ fees;

               5.       For costs of suit incurred herein;

               6.       For statutory penalties;

               7.       For civil penalties;

               8.       For pre-judgment interest;

               9.       For post-judgement interest;

               10.      For general damages in an amount to be proven at trial;

         ///

         ///

         ///

         ///

         ///

         ///

         ///


  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                                  PAGE 22 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 23 of 26




            11.    For declaratory relief;

            12.    For injunctive relief; and

            13.    For such other and further relief as the tribunal may deem just and proper.


  Dated: January 22, 2020                            /s/ Raymond R. Dieppa
                                                     Raymond R. Dieppa, Esq.
                                                     Florida Bar No. 27690
                                                     FLORIDA LEGAL, LLC
                                                     14 Northeast 1st Avenue, Suite 1001
                                                     Miami, Florida 33132
                                                     Telephone: (305) 722-6977
                                                     Fax: (786) 870-4030
                                                     ray.dieppa@floridalegal.law

                                                     Jacob J. Ventura
                                                     California Bar No. 315491
                                                     KRISTENSEN LLP
                                                     12540 Beatrice Street, Suite 200
                                                     Los Angeles, California 90066
                                                     Telephone: (310) 507-7924
                                                     Fax: (310) 507-7906
                                                     jacob@kristensenlaw.com
                                                     (Pro Hac Vice forthcoming)

                                                     Leigh S. Montgomery
                                                     Texas Bar No. 24052214
                                                     HUGHES ELLZEY, LLP
                                                     1105 Milford Street
                                                     Houston, Texas 77066
                                                     Telephone: (713) 554-2377
                                                     Fax: (888) 995-3335
                                                     leigh@hughesellzey.com
                                                     (Pro Hac Vice forthcoming)

                                                     Attorneys for Plaintiff




  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                             PAGE 23 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 24 of 26




                                  DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury for all such triable claims.


  Dated: January 22, 2020                               /s/ Raymond R. Dieppa
                                                        Raymond R. Dieppa, Esq.
                                                        Florida Bar No. 27690
                                                        FLORIDA LEGAL, LLC
                                                        14 Northeast 1st Avenue, Suite 1001
                                                        Miami, Florida 33132
                                                        Telephone: (305) 722-6977
                                                        Fax: (786) 870-4030
                                                        ray.dieppa@floridalegal.law

                                                        Jacob J. Ventura
                                                        California Bar No. 315491
                                                        KRISTENSEN LLP
                                                        12540 Beatrice Street, Suite 200
                                                        Los Angeles, California 90066
                                                        Telephone: (310) 507-7924
                                                        Fax: (310) 507-7906
                                                        jacob@kristensenlaw.com
                                                        (Pro Hac Vice forthcoming)

                                                        Leigh S. Montgomery
                                                        Texas Bar No. 24052214
                                                        HUGHES ELLZEY, LLP
                                                        1105 Milford Street
                                                        Houston, Texas 77066
                                                        Telephone: (713) 554-2377
                                                        Fax: (888) 995-3335
                                                        leigh@hughesellzey.com
                                                        (Pro Hac Vice forthcoming)

                                                        Attorneys for Plaintiff




  COLLECTIVE COMPLAINT FOR DAMAGES; DEMAND FOR JURY TRIAL                              PAGE 24 OF 24
Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 25 of 26




                     EXHIBIT
                       “1”
DocuSign Envelope ID: 484C8AFF-4AAB-4BA9-B2EE-C166A399AC48
         Case 0:20-cv-60142-JIC Document 1 Entered on FLSD Docket 01/22/2020 Page 26 of 26
                                                                                           John P. Kristensen
                                                                                          Jesenia A. Martinez
                                                                                             Jacob J. Ventura




                                          CONSENT FORM FOR WAGE CLAIM

            Printed Name: Jarnise Barbour Taylor

                   Joby Aquino, individually and on behalf of all others similarly situated, v.
                  BT’S On The River, LLC dba Booby Trap on the River (“Booby Trap”), et al.

                    1.       I consent and agree to be represented by Kristensen LLP, Hughes
            Ellzey, LLP and Florida Legal, LLC to pursue my claims of unpaid overtime and/or
            minimum wage and/or improper Tip Pooling through the lawsuit filed against my
            employer, Booby Trap, and its management/owners under the Fair Labor
            Standards Act and/or applicable state laws.
                    2.       I intend to pursue my claim individually, unless and until the court
            certifies this case as a collective or class action. I agree to serve as the class
            representative if the court approves. If someone else serves as the class
            representative, then I designate the class representatives as my agents to make
            decisions on my behalf concerning the litigation, the method and manner of
            conducting the litigation, the entering of an agreement with the plaintiffs' counsel
            concerning attorney's fees and costs, and all other matters pertaining to this
            lawsuit.
                    3.       To the best of my knowledge, I meet the following criteria: I worked
            for Booby Trap as a dancer at some point between January 9, 2017 and the
            present.
                    4.       If my consent form is stricken or if I am for any reason not allowed to
            participate in this case, I authorize Plaintiffs’ counsel to use this Consent Form to
            re-file my claims in a separate or related action against my employer.

                                                                          1/14/2020
            (Signature) __________________________ (Date Signed) _____________________
                        Jarnise Barbour Taylor




12540 Beatrice Street | Suite 200 | Los Angeles, CA 90066 T 310 507 7924 | F 310 507 7906
